                   Case 20-11218-MFW            Doc 784       Filed 07/22/20         Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re                                                             Chapter 11

The Hertz Corporation, et al., 1                                  Case No. 20-11218 (MFW)

                                                                  (Jointly Administered)
                                        Debtors.


         NOTICE OF AGENDA FOR TELEPHONIC AND VIDEO HEARING
    SCHEDULED FOR JULY 24, 2020 AT 2:00 P.M. (PREVAILING EASTERN TIME),
     BEFORE THE HONORABLE MARY F. WALRATH, AT THE UNITED STATES
          BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE 2


         THIS HEARING WILL BE HELD TELEPHONICALLY AND BY VIDEO.

  ALL PARTIES WISHING TO APPEAR MUST DO SO TELEPHONICALLY BY
CONTACTING COURTCALL, LLC AT 866-582-6878 NO LATER THAN JULY 23, 2020
 BY NOON. ONLY THOSE PARTIES THAT WILL BE ADDRESSING THE COURT
             SHOULD APPEAR BY ZOOM AND COURTCALL.

    PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
        MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                     TO APPEAR BY VIDEO CONFERENCE,
             PARTIES SHOULD USE THE FOLLOWING INFORMATION:
        JOIN ZOOMGOV HEARING: https://debuscourts.zoomgov.com/j/1602770372

                         MEETING ID: 160 277 0372 PASSWORD: 994242




1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these
chapter 11 cases, which are jointly administered for procedural purposes, a complete list of the debtors and the last
four digits of their federal tax identification numbers is not provided herein. A complete list of such information
may      be     obtained    on     the    website   of    the    debtors’   claims   and      noticing    agent    at
https://restructuring.primeclerk.com/hertz.
2
          All motions and other pleadings referenced herein are available online at the following address:
https://restructuring.primeclerk.com/hertz.


                                                         1
RLF1 23742151v.2
                   Case 20-11218-MFW        Doc 784     Filed 07/22/20    Page 2 of 7




I.       WITHDRAWN MATTER:

         Motion of Fenton Texas LLC (Successor in Interest to Hardeman Family Joint
         Venture, Ltd.) for Allowance and Payment of Post-Petition Lease Obligations
         [Docket No. 683– filed July 8, 2020]

         Objection/Response Deadline:           July 17, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:         None.

         Related Documents:

         i.        Notice of Withdrawal of Motion [Docket No. 745 – filed July 16, 2020]

         Status: This matter has been withdrawn.

II.      CONTINUED MATTERS:

         Debtors’ Motion for Entry of (i) Interim Order (a) Establishing Notice and Hearing
         Procedures for Trading in Equity Securities in the Debtors, and (b) Setting Record Date
         for Notice and Potential Sell-Down Procedures with Respect to Trading in Claims
         Against the Debtors; and (ii) Final Order (a) Establishing Notice and Hearing Procedures
         for Trading in Equity Securities in the Debtors, and (b) Setting Record Date for Notice
         and Potential Sell-Down Procedures and Establishing Procedures Applicable to Trading
         in Claims Against the Debtors Following the Occurrence of a Determination Date
         [Docket No. 27 – filed May 24, 2020]

         Objection/Response Deadline:           June 18, 2020 at 4:00 p.m. (ET); extended by
                                                agreement to June 23, 2020 at 4:00 p.m. (ET) for
                                                the Official Committee of Unsecured Creditors
                                                (the “Committee”)

         Objections/Responses Received:

         A.        Informal comments from the Committee
         B.        Informal comments from Barclays Bank PLC
         C.        Informal comments from The Ad Hoc First Lien Group
         D.        Informal comments from The Ad Hoc Second Lien Group
         Related Documents:

         i.        Interim Order (i) Establishing Notice and Hearing Procedures for Trading in
                   Equity Securities in the Debtors and (ii) Setting Record Date for Notice Potential
                   and Sell-Down Procedures with Respect to Trading in Claims Against the Debtors
                   [Docket No. 200 – entered May 27, 2020]



                                                   2
RLF1 23742151v.2
                   Case 20-11218-MFW        Doc 784     Filed 07/22/20    Page 3 of 7




         ii.       Notice of (a) Entry of Interim Order (i) Establishing Notice and Hearing
                   Procedures for Trading in Equity Securities in the Debtors and (ii) Setting Record
                   Date for Notice Potential and Sell-Down Procedures with Respect to Trading in
                   Claims Against the Debtors; and (b) Final Hearing Thereon [Docket No. 219 –
                   filed May 28, 2020]

         Status: The hearing on this matter has been continued to a date to be determined.

         Motion of American Traffic Solutions Consolidated, LLC and ATS Processing Services,
         LLC (a) to Compel the Debtors to Assume or Reject Executory Contracts and (b) to
         Compel the Debtors to Provide Adequate Protection [Docket No. 302 – filed June 4,
         2020]

         Objection/Response Deadline:           June 18, 2020 at 4:00 p.m. (ET); extended by
                                                agreement to August 5, 2020 at 4:00 p.m. (ET) for
                                                the Debtors

         Objections/Responses Received:         None at this time.

         Related Documents: None at this time.

         Status: The hearing on this matter has been continued to the omnibus hearing scheduled
                 for August 12, 2020 at 10:30 a.m. (ET).

         Brian J. Clark’s Motion for Relief from the Automatic Stay [Docket No. 550 – filed June
         24, 2020]

         Objection/Response Deadline:           July 8, 2020 at 4:00 p.m. (ET); extended by
                                                agreement to July 17, 2020 at 4:00 p.m. (ET) for the
                                                Debtors

         Objections/Responses Received:         None.

         Related Documents:

         i.        Certification of Counsel Regarding Order Approving Stipulation Regarding
                   Briefing Schedule for Motions Regarding Automatic Stay [Docket No. 751 –
                   filed July 17, 2020]

         ii.       Order Approving Stipulation Regarding Briefing Schedule for Motions
                   Regarding Automatic Stay [Docket No. 757 - entered July 17, 2020]

         Status: The hearing on this matter has been continued to August 18, 2020 at 10:00 a.m.
                 (ET).




                                                   3
RLF1 23742151v.2
                   Case 20-11218-MFW       Doc 784     Filed 07/22/20    Page 4 of 7




III.     MATTERS GOING FORWARD:

         Debtors’ Motion for Order Rejecting Certain Unexpired Leases Effective Nunc Pro Tunc
         to June 11, 2020 Pursuant to Sections 105 and 365(a) of the Bankruptcy Code [Docket
         No. 390 – filed June 11, 2020] (the “Rejection Motion”)

         Objection/Response Deadline:           June 18, 2020 at 4:00 p.m. (ET); extended by
                                                agreement to June 24, 2020 at 4:00 p.m. (ET) for all
                                                parties

         Objections/Responses Received:

         A.        Statement of the Official Committee of Unsecured Creditors in Support of, and
                   Reservation of Rights with Respect to, the Debtors’ Motion for Order Rejecting
                   Certain Unexpired Leases Effective Nunc Pro Tunc to June 11, 2020 Pursuant to
                   Sections 105 and 365(a) of the Bankruptcy Code [Docket No. 565 – filed June 24,
                   2020]
         B.        Objection of Deutsche Bank AG, New York Branch, the MTN Steering
                   Committee and the Bank of New York Mellon Trust Company, N.A. to Debtors’
                   Motion for Order Rejecting Certain Unexpired Vehicle Leases Effective Nunc
                   Pro Tunc to June 11, 2020 Pursuant to Sections 105 and 365(a) of the Bankruptcy
                   Code [Docket No. 567 – filed June 24, 2020]
                   a.     Declaration of Elliot Moskowitz in Support of the Objection of Deutsche
                          Bank AG, New York Branch, the MTN Steering Committee and the Bank
                          of New York Mellon Trust Company, N.A. to Debtors’ Motion for Order
                          Rejecting Certain Unexpired Vehicle Leases Effective Nunc Pro Tunc to
                          June 11, 2020 Pursuant to Sections 105 and 365(a) of the Bankruptcy
                          Code [Docket No. 603 – filed June 26, 2020]
                   b.     Notice of Filing Exhibits to Declaration of Elliot Moskowitz in Support of
                          the Objection of Deutsche Bank AG, New York Branch, the MTN
                          Steering Committee and the Bank of New York Mellon Trust Company,
                          N.A. to Debtors’ Motion for Order Rejecting Certain Unexpired Vehicle
                          Leases Effective Nunc Pro Tunc to June 11, 2020 Pursuant to Sections
                          105 and 365(a) of the Bankruptcy Code [Docket No. 604 – filed June 26,
                          2020]
         C.        Motion of Proposed Amicus Curiae Structured Finance Association for Leave to
                   File Brief as Amicus Curiae in Support of Preliminary Objection of Deutsche
                   Bank, AG, New York Branch, the MTN Steering Committee and the Bank of
                   New York Mellon Trust Company, N.A. to Debtors’ Motion for Order Rejecting
                   Certain Unexpired Vehicle Leases Effective Nunc Pro Tunc to June 11, 2020
                   Pursuant to Sections 105 and 365(a) of the Bankruptcy Code [Docket No. 602 –
                   filed June 26, 2020]


                                                   4
RLF1 23742151v.2
                   Case 20-11218-MFW       Doc 784     Filed 07/22/20     Page 5 of 7




                   a.     Debtors’ Objection to the Motion of Proposed Amicus Curiae Structured
                          Finance Association for Leave to File Brief as Amicus Curiae in Support
                          of Preliminary Objection of Deutsche Bank, AG, New York Branch, the
                          MTN Steering Committee and the Bank of New York Mellon Trust
                          Company, N.A. to Debtors’ Motion for Order Rejecting Certain
                          Unexpired Vehicle Leases Effective Nunc Pro Tunc to June 11, 2020
                          Pursuant to Sections 105 and 365(a) of the Bankruptcy Code [Docket
                          No. 619 – filed June 30, 2020]
                   b.     Notice of Corrected Exhibit [Docket No. 606 – filed June 26, 2020]
                   c.     Motion for Leave to File Reply by Proposed Amicus Curiae Structured
                          Finance Association in Support of Motion for Leave to File Brief as
                          Amicus Curiae Pursuant to Federal Rule of Bankruptcy Procedure
                          8017(a)(7) and Local Bankruptcy Rule 9006-1(d) and (2) Relief from the
                          Provisions of Local Bankruptcy Rule 9006-1(d) Regarding the Time to
                          File Reply Papers [Docket No. 646 – filed July 1, 2020]
         Related Documents:

         i.        Supplemental Declaration of Jamere Jackson in Support of Debtors’ Motion for
                   Order Rejecting Certain Unexpired Leases Effective Nunc Pro Tunc to June 11,
                   2020 Pursuant to Sections 105 and 365(a) of the Bankruptcy Code [Docket No.
                   391 – filed June 11, 2020]

         ii.       Notice of Filing of Stipulation Adjourning the Hearing on the Debtors’ Motion for
                   Order Rejecting Certain Unexpired Leases Effective Nunc Pro Tunc to June 11,
                   2020 Pursuant to Sections 105 and 365(a) of the Bankruptcy Code [Docket No.
                   482 – filed June 19, 2020]

         iii.      Debtors’ Reply in Support of Motion for Order Rejecting Certain Unexpired
                   Leases Effective Nunc Pro Tunc to June 11, 2020 Pursuant to Sections 105 and
                   365(a) of the Bankruptcy Code [Docket No. 620 – filed June 30, 2020]

         iv.       Reply of the Official Committee of Unsecured Creditors in Further Support of the
                   Debtors’ Motion for Order Rejecting Certain Unexpired Vehicle Leases Effective
                   Nunc Pro Tunc to June 11, 2020 Pursuant to Sections 105 and 365(a) of the
                   Bankruptcy Code [Docket No. 621 – filed June 30, 2020]

         v.        Notice of Filing of Revised Proposed Order Granting Debtors’ Motion for Order
                   Rejecting Certain Unexpired Leases Effective Nunc Pro Tunc to June 11, 2020
                   Pursuant to Sections 105 and 365(a) of the Bankruptcy Code [Docket No. 622 –
                   filed June 30, 2020]

         vi.       Limited Reply of Ad Hoc First Lien Group in Support of Debtors’ Motion for
                   Order Rejecting Certain Unexpired Leases Effective Nunc Pro Tunc to June 11,



                                                   5
RLF1 23742151v.2
                   Case 20-11218-MFW       Doc 784    Filed 07/22/20    Page 6 of 7




                   2020 Pursuant to Sections 105 and 365(a) of the Bankruptcy Code [Docket No.
                   623 – filed June 30, 2020]

         vii.      Statement of Ad Hoc Group of Second Lien Noteholders in Support of Relief
                   Requested in the Debtors’ Motion for Order Rejecting Certain Unexpired Leases
                   Effective Nunc Pro Tunc to June 11, 2020 Pursuant to Sections 105 and 365(a) of
                   the Bankruptcy Code [Docket No. 624 – filed June 30, 2020]

         viii.     Notice of Filing of Order Temporarily Resolving Certain Matters Related to the
                   Master Lease Agreement, Setting a Schedule for Further Litigation Related
                   Thereto in 2021 and Adjourning Hearing on Debtors’ Motion for Order Rejecting
                   Certain Unexpired Vehicle Leases Effective Nunc Pro Tunc to June 11, 2020
                   Pursuant to Sections 105 and 365(a) of the Bankruptcy Code [Docket No. 390]
                   sine die [Docket No. 769 – filed July 20, 2020]

         Status: The Debtors, the Agent, the HVF Trustee, and the MTN Steering Committee
                have agreed on a form of order that provides for an interim resolution of this
                matter through December 31, 2020. The Debtors filed such proposed agreed
                order on July 20, 2020 under notice [Docket No. 769] and will seek entry of
                that order at the hearing. The hearing on this matter will go forward for
                purposes of submitting the agreed order.




                                                  6
RLF1 23742151v.2
                   Case 20-11218-MFW   Doc 784    Filed 07/22/20     Page 7 of 7




Dated: July 22, 2020

/s/ J. Zachary Noble
RICHARDS, LAYTON & FINGER, P.A.                 WHITE & CASE LLP
Mark D. Collins (No. 2981)                      Thomas E Lauria (admitted pro hac vice)
John H. Knight (No. 3848)                       Matthew C. Brown (admitted pro hac vice)
Brett M. Haywood (No. 6166)                     200 South Biscayne Boulevard, Suite 4900
Christopher M. De Lillo (No. 6355)              Miami, FL 33131
J. Zachary Noble (No. 6689)                     Telephone:    (305) 371-2700
One Rodney Square                               tlauria@whitecase.com
920 N. King Street                              mbrown@whitecase.com
Wilmington, DE 19801
Telephone:    (302) 651-7700                    J. Christopher Shore (admitted pro hac vice)
Facsimile:    (302) 651-7701                    David M. Turetsky (admitted pro hac vice)
Collins@rlf.com                                 1221 Avenue of the Americas
Knight@rlf.com                                  New York, NY 10020
Haywood@rlf.com                                 Telephone:     (212) 819-8200
DeLillo@rlf.com                                 cshore@whitecase.com
Noble@rlf.com                                   david.turetsky@whitecase.com

—and—                                           Jason N. Zakia (admitted pro hac vice)
                                                111 South Wacker Drive
                                                Chicago, IL 60606
                                                Telephone:    (312) 881-5400
                                                jzakia@whitecase.com

                                                Ronald K. Gorsich (admitted pro hac vice)
                                                Aaron Colodny (admitted pro hac vice)
                                                Andrew Mackintosh (admitted pro hac vice)
                                                Doah Kim (admitted pro hac vice)
                                                555 South Flower Street, Suite 2700
                                                Los Angeles, CA 90071
                                                Telephone:    (213) 620-7700
                                                rgorsich@whitecase.com
                                                aaron.colodny@whitecase.com
                                                amackintosh@whitecase.com
                                                doah.kim@whitecase.com

                                                Co-Counsel to the Debtors and
                                                Debtors-in-Possession




                                            7
RLF1 23742151v.2
